Exhibit 99.1 MINEFINDERS CORPORATION LTD. TSX : MFL NYSE AMEX : MFN Suite 2288-1177 West Hastings St. Vancouver, BC V6E 2K3 Tel. (604) 687-6263 Fax (604) 687-6267 www.minefinders.com NEWS RELEASE MINEFINDERS REPORTS LA BOLSA PROJECT ECONOMICS AND RESERVES (All figures are in United States dollars unless otherwise stated) Vancouver, British Columbia - July 7, 2010 - Minefinders Corporation Ltd. today reported the results of an independently prepared pre-feasibility study (the “study”) for its La Bolsa gold and silver project in Sonora, Mexico. The property is located 27 kilometres west-northwest of the city of Nogales, near the Sonora/Arizona border. The study contemplates conventional open-pit mining methods at La Bolsa with low-cost heap-leach processing. Throughput is projected at 8,500 tonnes of ore per day with two-stage crushing and gold and silver recovery achieved through a carbon absorption recovery system. The minable reserve, using prices of $825 per ounce of gold and $14 per ounce of silver contains 316,135 ounces of gold and 4.5 million ounces of silver.Assuming average recoveries of 72% for gold and 7% for silver, the total production from La Bolsa is estimated at 227,600 ounces of gold and 315,100 ounces of silver over a six year mine life. The life of mine reserve strip ratio is estimated at 1.9 to 1 waste to ore and the operating strip ratio is estimated at 1.5 to 1 waste to ore, net of capitalized pre-stripping. “The La Bolsa project has several favourable characteristics, including a low waste-to-ore ratio, amenability to heap-leach processing, and close proximity to infrastructure,” said Mark Bailey, President and Chief Executive Officer. “We consider the results of the pre-feasibility study a positive step toward advancing the La Bolsa gold deposit to a production decision. Over the next several months we will consider our options to realize value from La Bolsa.” La Bolsa Mine Economics Base case metal price assumptions of $850 per ounce of gold and $14 per ounce of silver were used in the economic analysis.The initial capital cost is $31.4 million, which includes $7.0 million of initial working capital with life of mine sustaining capital costs of $12.5 million or $2.3 million net of $10.2 million of capital recoveries.A comparison showing gross revenues, net present values, and internal rates of return for both the base case and at approximate recent spot prices for gold and silver are as follows: Base Case Spot Case Gold $ 850 $ 1,200 Silver $ 14 $ 18 Life of mine gold production (ounces) 227,600 227,600 Life of mine silver production (ounces) 315,100 315,100 Gross revenues (includes silver) $ 197.9 million $ 278.8 million Total cash cost per ounce, silver by-product $516 $510 NPV 0% discount – pre-tax $ 42.3 million $ 123.2 million NPV 5% discount – pre-tax $ 28.2 million $91.3 million IRR – pre-tax 34% 95% La Bolsa Reserves Proven and probable reserves have been estimated as of June 10, 2010 in accordance with definitions adopted by the Canadian Institute of Mining, Metallurgy and Petroleum on November 14, 2004. Ms. Xochitl Valenzuela, an independent mining consultant, prepared the estimates as reported below: La Bolsa Project - Proven and Probable Reserve Estimate – June, 2010 Reserves Tonnes Gold Grade (gpt) Gold Ounces Contained Silver Grade (gpt) Silver Ounces Contained Proven 9.461,535 0.667 203,045 10.1 3,079,309 Probable 6,169,633 0.570 113,090 7.2 1,422,228 Total Proven & Probable 15,631,168 0.629 316,135 9.0 4,501,537 The La Bolsa reserve has been estimated using recent drill data and the previously audited resource model reported by the Company in a news release dated September 14, 2009 and a National Instrument 43-101 (“NI 43-101”) technical report filed on SEDAR on October 21, 2009. The NI 43-101 resource estimate was completed by Minefinders and was audited by Messrs. David Linebarger and Ralph Sacrison of Sacrison Engineering who are Independent Qualified Persons as defined by NI 43‐101. An updated measured and indicated resource estimation incorporating additional infill drilling was completed in March of 2010 and was used to determine the final reserve estimation. The measured and indicated mineral resource used in the study at a 0.25 grams per tonne (“gpt”) cutoff grade totals 18.73 million tonnes as reported below: La Bolsa Project - Resource (0.25 gpt Au cutoff) – March, 2010 Classification Tonnes Gold Grade (gpt) Gold Ounces Contained Silver Grade (gpt) Silver Ounces Contained Measured 9,705,479 0.751 234,464 10.8 3,383,952 Indicated 9,028,438 0.596 172,866 8.6 2,483,960 Total Measured and Indicated 18,733,917 0.676 407,330 9.7 5,867,912 Qualified Person Mark Bailey MSc., P.Geo., is the "qualified person" with overall responsibility for the La Bolsa Project and is responsible for the contents of this news release.
